     Case 2:19-cv-01324-JAM-KJN Document 76 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                         SACRAMENTO DIVISION
11

12
     VENCIL GREEN,                                         Case No. 2:19-cv-1324 JAM KJN P
13
                                               Plaintiff, [PROPOSED] ORDER AND REVISED
14                                                        SCHEDULING ORDER
                      v.
15

16   J. LINK,
17                                           Defendant.
18

19           Plaintiff is a state prisoner, proceeding without counsel. This action proceeds on plaintiff’s

20   claim that defendant Link retaliated against plaintiff in violation of the First Amendment.

21   Defendant seeks modification of the court’s pretrial motion deadline in light of the recent

22   substitution of counsel for defendant, and in order to complete settlement negotiations with

23   plaintiff.1 Defendant seeks to extend the pretrial motions deadline for sixty days, until May 30,

24   2021.

25           “The district court is given broad discretion in supervising the pretrial phase of litigation.”

26   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

27
              1
             A settlement conference is presently set in Vencil Green v. Pasioles, Case No. 2:20-cv-
28   0534 JAM JDP P (E.D. Cal.), on April 15, 2021, at 9:00 a.m., before the undersigned.
     Case 2:19-cv-01324-JAM-KJN Document 76 Filed 04/01/21 Page 2 of 2


 1   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good

 2   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).

 3         The undersigned has read and considered defendant’s motion to modify the discovery and

 4   scheduling order. Good cause appearing, the motion is granted. Because May 30, 2021, falls on

 5   a Sunday, and May 31, 2021, is a holiday, the deadline is extended to June 1, 2021.

 6         Defendant is cautioned that the court is not inclined to grant further modifications.

 7         Accordingly, IT IS HEREBY ORDERED that:

 8         1.    Defendant’s motion to modify (ECF No. 75) is granted; and

 9         2.    Defendant shall have until June 1, 2021, to file an opposition to plaintiff’s motion for

10   summary judgment (ECF No. 54), or cross-motion for summary judgment.

11   Dated: April 1, 2021
12

13   /gree1324.16b2
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
